Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-12, are currently pending and have been considered below.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/17/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. (US 20090076911), in view of Fletcher et al. (US 20160232550). 
Claim 1:
Vo discloses
A method for confirming and incentivizing commuter behavior, comprising: 
capturing within at least one of one or more mobile devices an initial physical location of said at least one of one or more mobile devices; 
(see Vo [0080] which discusses first and second distances [initial and subsequent locations] via “the commercial value can be adjusted based on an elapsed time after issuance of the mobile device (e.g., determined by timing module 318), a time of day, or the like. According to one or more further aspects, the commercial value can be adjusted based on a second distance of the mobile device in comparison to a first verified distance. The second distance can be determined by P-P module 306, as described herein, or determined by GPS or base station location techniques“).
communicating to a server proximity confirmation of said one of one or more mobile devices to one or more reward thresholds said reward threshold physical location; communicating to the server unique location information of the said reward threshold physical location; 
a value of a DMC [coupon] and one or more verified distances between DMC device 302 [proximity conformation] and a mobile device. In one aspect, value moderator 320 can generate or modify a redeemable value of the DMC based on a distance threshold determination. As an example, value moderator 320 can establish a hierarchy of two or more distance thresholds (e.g., as specified by a sponsor). The hierarchy can be applied to various aspects of the DMC, including redemption value, products/services applicable to the DMC, .. value moderator 320 can adjust a dynamic commercial value of a DMC based on a comparison of the verified distance(s) and one or more distance thresholds specified in the hierarchy. For instance, a first threshold can correspond to a first value (e.g., a $1 discount), a second threshold can correspond to a second value (e.g., a $2 discount) [reward thresholds], .. if a mobile device travels from a first threshold distance to a second threshold distance, a dynamic value of a distributed DMC can be updated accordingly
[0035] The subject disclosure provides for issuing a dynamic mobile coupon (DMC) based at least in part on a distance between a receiving mobile device and an issuing device [proximity], …. Ranging systems in a mobile environment can often utilize base station triangulation, global position system (GPS) satellites and/or servers, or other established mechanisms)
maintaining a record of reward threshold communication; 
record at least a time of transmission of the DMC [record time since the value of the coupon/reward changes with distance traveled] or indication thereof to the mobile device. The time factor can be utilized to compute a redemption time, or to alter the initial value associated with the DMC, identified at reference number 1028. At 1032, the DMC value can be updated based on an elapsed time or concurrent distance of the mobile device. For instance, the value can be increased or decreased based on one or more predetermined elapsed time thresholds following issuance of the DMC. Alternatively, or in addition, the value can be increased or decreased based on a subsequent distance determination, for instance, identifying a direction of travel of the mobile device with respect to the DMC issuing device)
calculating reward eligibility based upon a supplied algorithm; 
(see Vo …[0070] As a particular example, sponsor rules can specify that devices (104) between 0 and 50 meters of a DMC device (202) are to be provided a first DMC (e.g., a $5 discount off of a specified pair of shoes). Such rules [algorithm] can also specify that devices (104) between 50 and 100 meters of the DMC device (202) are to be provided a second DMC (e.g., a $7 discount off of the pair of shoes). These distance-based thresholds can be established based on buyer purchasing tendencies, for instance)
communicating a calculated reward to a user via a user interface available on the display of said one of one or more mobile devices.

[0093] “value can be updated at a display of the mobile handset”)
Vo does not disclose
verifying that said at least one of one or more mobile devices is in physical proximity to a reward threshold physical location that is a verified set distance traveled from said initial physical location; 
identifying a transportation mode associated with said at least one of one or more mobile devices; 
calculating reward eligibility based upon said identified transportation mode and utilizing pre-established algorithm to verify a distance traveled utilizing said identified transportation mode; 
Fletcher teaches
identifying a transportation mode associated with said at least one of one or more mobile devices; 


verifying that said at least one of one or more mobile devices is in physical proximity to a reward threshold physical location that is a verified set distance traveled from said initial physical location; 
calculating reward eligibility based upon said identified transportation mode and utilizing pre-established algorithm to verify a set distance traveled utilizing said identified transportation mode; 
(see Fletcher [0091] which discusses rewards based on distance traveled via “calculate the extent of a location change and further preferably to determine the nature of conveyance assumed to have resulted in the change, for example whether the rate of change is representative of a travel event undertaken by bicycle or by foot, and whether by running, or walking. The number of points awarded per kilometre can be tailored to the mode of beneficial travel“
See [0166] which discusses a scenario where a person may decide to park their car or not ride their bike and use the train on a smoggy day and their credit value increases for train travel on that day. For this to work the increased credit should reward threshold distance so that commuters do not game the system of drive then only taking the train at the closest point to their home via ”In circumstances where weather forecasters predict severe weather conditions, credit may be increased for certain modes of travel and decreased for others. For example, when extreme smog is predicted, subscribers can be encouraged to remain in relatively safe atmospheric conditions by using mass transit instead of out-door forms such as bicycles. The credit value for cycling would be reduced for that day or period and increased for train travel”).

Claims 2, 8:
Vo discloses
the mobile devices include any device equipped with a radio frequency (RF) transmitter module.
(see Vo …[0054] Nearby mobile devices can be identified by conducting wireless data exchange (e.g., utilizing a suitable radio frequency,
Claims 3, 9:
Vo discloses
the proximity confirmation is determined wholly or in part by application of geo-fencing, GPS validation, sensor validation, stand-alone beacons, custom signals such as beacon to phone signaling, and mobile device Bluetooth beacons, whether applied singly or in combination.

Claims 4, 10:
Vo discloses
communications to mobile devices are received through a mobile application.
(see Vo… [0096] and FIG. 4 DMC application 406 can manage dynamic parameters associated with one or more DMCs issued to the mobile handset 404. Dynamic parameters can be useful to increase or decrease purchasing incentive based on dynamic circumstances associated with the mobile handset 404.
Claims 5, 11:
Vo does not disclose
a user may accumulate multiple rewards associated with multiple transit options.
Fletcher teaches
a user may accumulate multiple rewards associated with multiple transit options.
points awarded per kilometre can be tailored to the mode of beneficial travel“
See [0166] which discusses a scenario where a person may decide to park their car or not ride their bike and use the train on a smoggy day and their credit value increases for train travel on that day. For this to work the increased credit should reward threshold distance so that commuters do not game the system of drive then only taking the train at the closest point to their home via ”In circumstances where weather forecasters predict severe weather conditions, credit may be increased for certain modes of travel and decreased for others. For example, when extreme smog is predicted, subscribers can be encouraged to remain in relatively safe atmospheric conditions by using mass transit instead of out-door forms such as bicycles. The credit value for cycling would be reduced for that day or period and increased for train travel”)
Therefore, from the teaching of Fletcher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the promotion system of Vo to include the above claim elements as taught by Fletcher in order to tie user rewards to user transport mode and user locations as they travel.
Claims 6, 12:
Vo discloses
reward eligibility may be accurately calculated regardless of a user's mode of transportation.
(see Vo  …[0079] DMC device 302 can further include a value moderator 320 that can establish a relationship between a value of a DMC [coupon] and one or more verified distances between DMC device 302 [proximity conformation] and a mobile device. In one aspect, value moderator 320 can generate or modify a redeemable value of the DMC based on a distance threshold determination. As an example, value moderator 320 can establish a hierarchy of two or more distance thresholds (e.g., as specified by a sponsor). The hierarchy can be applied to various aspects of the DMC, including redemption value, products/services applicable to the DMC, .. value moderator 320 can adjust a dynamic commercial value of a DMC based on a comparison of the verified distance(s) and one or more distance thresholds specified in the hierarchy. For instance, a first threshold can correspond to a first value (e.g., a $1 discount), a second threshold can correspond to a second value (e.g., a $2 discount) [reward thresholds], .. if a mobile device travels [regardless of mode of transportation] from a first threshold distance to a second threshold distance, a dynamic value of a distributed DMC can be updated accordingly).
Claim 7:
Vo discloses
A system of verifying and incentivizing commuter behavior, comprising: 
a user interface; one or more mobile devices where each mobile device includes a data processor; one or more reward thresholds;
distance between a receiving mobile device and an issuing device [proximity], …. Ranging systems in a mobile environment can often utilize base station triangulation, global position system (GPS) satellites and/or servers, or other established mechanisms
(see Vo  …[0079] DMC device 302 can further include a value moderator 320 that can establish a relationship between a value of a DMC [coupon] and one or more verified distances between DMC device 302 [proximity conformation] and a mobile device. In one aspect, value moderator 320 can generate or modify a redeemable value of the DMC based on a distance threshold determination. As an example, value moderator 320 can establish a hierarchy of two or more distance thresholds (e.g., as specified by a sponsor). The hierarchy can be applied to various aspects of the DMC, including redemption value, products/services applicable to the DMC, .. value moderator 320 can adjust a dynamic commercial value of a DMC based on a comparison of the verified distance(s) and one or more distance thresholds specified in the hierarchy. For instance, a first threshold can correspond to a first value (e.g., a $1 discount), a second threshold can correspond to a second value (e.g., a $2 discount) [reward thresholds], .. if a mobile device travels from a first threshold distance to a second threshold distance, a dynamic value of a distributed DMC can be updated accordingly
[0093] “value can be updated at a display of the mobile handset”
[0098,0099] …processors).
said data processor capturing within at least one of one or more mobile devices an initial physical location of said at least one of one or more mobile devices; 

[0098,0099] …processors).
the one or more reward thresholds communicating proximity confirmation of the one or more mobile devices to the server;
a value of a DMC [coupon] and one or more verified distances between DMC device 302 [proximity conformation] and a mobile device. In one aspect, value moderator 320 can generate or modify a redeemable value of the DMC based on a distance threshold determination. As an example, value moderator 320 can establish a hierarchy of two or more distance thresholds (e.g., as specified by a sponsor). The hierarchy can be applied to various aspects of the DMC, including redemption value, products/services applicable to the DMC, .. value moderator 320 can adjust a dynamic commercial value of a DMC based on a comparison of the verified distance(s) and one or more distance thresholds specified in the hierarchy. For instance, a first threshold can correspond to a first value (e.g., a $1 discount), a second threshold can correspond to a second value (e.g., a $2 discount) [reward thresholds], .. if a mobile device travels from a first threshold distance to a second threshold distance, a dynamic value of a distributed DMC can be updated accordingly
[0035] The subject disclosure provides for issuing a dynamic mobile coupon (DMC) based at least in part on a distance between a receiving mobile device and an issuing device [proximity], …. Ranging systems in a mobile environment can often utilize base station triangulation, global position system (GPS) satellites and/or servers, or other established mechanisms)
the one or more reward thresholds communicating unique location information to the server;
distance between a receiving mobile device and an issuing device [proximity], …. Ranging systems in a mobile environment can often utilize base station triangulation, global position system (GPS) satellites and/or servers, or other established mechanisms)
(see Vo…[0129] At 1030, a time factor can be associated with the DMC. The time factor can record at least a time of transmission of the DMC [record time since the value of the coupon/reward changes with distance traveled] or indication thereof to the mobile device. The time factor can be utilized to compute a redemption time, or to alter the initial value associated with the DMC, identified at reference number 1028. At 1032, the DMC value can be updated based on an elapsed time or concurrent distance of the mobile device. For instance, the value can be increased or decreased based on one or more predetermined elapsed time thresholds following issuance of the DMC. Alternatively, or in addition, the value can be increased or decreased based on a subsequent distance determination, for instance, identifying a direction of travel of the mobile device with respect to the DMC issuing device)
maintaining a record of reward threshold communication; 
record at least a time of transmission of the DMC [record time since the value of the coupon/reward changes with distance traveled] or indication thereof to the mobile device. The time factor can be utilized to compute a redemption time, or to alter the initial value associated with the DMC, identified at reference number 1028. At 1032, the DMC value can be updated based on an elapsed time or concurrent distance of the mobile device. For instance, the value can be increased or decreased based on one or more predetermined elapsed time thresholds following issuance of the DMC. Alternatively, or in addition, the value can be increased or decreased based on a subsequent distance determination, for instance, identifying a direction of travel of the mobile device with respect to the DMC issuing device)
communicating a calculated reward to a user via a user interface available on the display of said one of one or more mobile devices.
 (see Vo …[0070] As a particular example, sponsor rules can specify that devices (104) between 0 and 50 meters of a DMC device (202) are to be provided a first DMC (e.g., a $5 discount off of a specified pair of shoes). Such rules [algorithm] can also specify that devices (104) between 50 and 100 meters of the DMC device (202) are to be provided a second DMC (e.g., a $7 discount off of the pair of shoes). These distance-based thresholds can be established based on buyer purchasing tendencies, for instance).
Vo does not disclose
said server verifying that said at least one of one or more mobile devices is in physical proximity to a reward threshold physical location that is a verified set distance traveled from said initial physical location; 
said server identifying a transportation mode associated with said at least one of one or more mobile devices; 
said server calculating reward eligibility based upon said identified transportation mode and utilizing pre-established algorithm to verify a set distance traveled utilizing said identified transportation mode; 
Fletcher teaches
said server identifying a transportation mode associated with said at least one of one or more mobile devices; 
(see Fletcher [0103, 0104] and FIG. 2 which discuss tracking of mode of travel using mobile devices via “[0103] the mobile telephone device is adapted to emit its signal according to a short range wireless transmission standard, such as the Bluetooth.RTM. standard….[0104] the system includes an individual account created for and allocated to each subscriber, to which a record of his travel events is posted by operation of the computer means according to its programming. Preferably, the app is programmed to record the subscriber's non-beneficial and beneficial forms of travel, for example for use in statistical analyses and building a profile of that subscriber. In addition to commuter profiles, participating employers and other organisations would have profiles too, showing for example the numbers of their employees commuting beneficially, number of kilometres travelled and modes of transport, listing other employer initiatives for encouraging their employees to commute beneficially and safely--all in order to encourage employers to get involved. In issues of social responsibility“).

said server verifying that said at least one of one or more mobile devices is in physical proximity to a reward threshold physical location that is a verified set distance traveled from said initial physical location; 
said server calculating reward eligibility based upon said identified transportation mode and utilizing pre-established algorithm to verify a set distance traveled utilizing said identified transportation mode; 
(see Fletcher [0091] which discusses rewards based on distance traveled via “calculate the extent of a location change and further preferably to determine the nature of conveyance assumed to have resulted in the change, for example whether the rate of change is representative of a travel event undertaken by bicycle or by foot, and whether by running, or walking. The number of points awarded per kilometre can be tailored to the mode of beneficial travel“
See [0166] which discusses a scenario where a person may decide to park their car or not ride their bike and use the train on a smoggy day and their credit value increases for train travel on that day. For this to work the increased credit should reward threshold distance so that commuters do not game the system of drive then only taking the train at the closest point to their home via ”In circumstances where weather forecasters predict severe weather conditions, credit may be increased for certain modes of travel and decreased for others. For example, when extreme smog is predicted, subscribers can be encouraged to remain in relatively safe atmospheric conditions by using mass transit instead of out-door forms such as bicycles. The credit value for cycling would be reduced for that day or period and increased for train travel”).

Response to Arguments
The Applicant's amendments necessitated new grounds of rejection. Therefore the Applicant’s arguments are moot in view of new grounds of rejection made above in this office action.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Monday through Thursday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas whose telephone number is 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.

/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681


	
	/HAJIME ROJAS/            Supervisory Patent Examiner, Art Unit 3681